TOWNSEND, Circuit Judge.
The merchandise in question consists of a powder made from raw silk, used in the manufacture of wall paper and artificial flowers, and was returned for duty at 50 per cent, ad valorem, under paragraph 391 of the tariff act of 1897, as a manufacture of silk; the importer claiming that it was dutiable only at 20 per cent, ad valorem, under section 6 of said act, as an unenumerated manufactured article not specially provided for. Even if this article be not a manufacture of silk in the sense in which that term is used in paragraph 391 of the silk schedule, it is at least properly dutiable under section 7 by similitude, as most nearly resembling manufactures of silk in material, quality, texture, and use.
The decision of the Board of General Appraisers is affirmed.